Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1 and 10 are amended.
Claims 1-13 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 10 recite the limitation “a threshold number of slices in order to enable enhanced analysis as a third retrieve condition.”  The specification does not provide support for a retrieve condition to be a threshold number of slices to enable enhanced analysis.  In fact, the specification does not disclose an enhanced analysis.  The specification does disclose a retrieve condition to include one or more slices, but does not disclose a threshold number of slices to enable analysis.  Examiner further states that para. 55 of pg-pub (U.S. 2020/0365253) states more slices and not necessarily threshold number of slices and para. 62 states medical analysis to be performed and not enablement of an in-depth analysis. Examiner asks the Applicant for clarification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation “determining whether a retrieve initiation condition is satisfied, wherein the retrieve initiation condition is at least one of a predetermined period of time elapsed since a previous search or a predetermined amount of data stored since the previous search in a first database in which medical images are stored; in response to determining that the retrieve initiation condition is satisfied, automatically retrieving a medical image satisfying a retrieve condition.”  Examiner is unable to determine what exactly is the satisfied criteria; the claim provides the retrieve initiation condition to be one of a predetermined period of time elapsed or predetermined amount of data stored, but is there a specific threshold of predetermined period of time or predetermined amount of data that satisfies the retrieve initiation condition? What exactly satisfies the retrieve initiation condition?  Furthermore, since there is no specific boundary for what is being satisfied, how does it retrieve a medical image?  Examiner states that for examining purposes, it is interpreted that one search conducted satisfies the claimed limitation teaching.
Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  receiving a retrieve initiation condition; receiving a retrieve condition.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 1-9) and machine (claims 10-13).  Accordingly, claims 1-13 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
A medical image analysis method performed by a server including at least one processor and a memory storing computer-executable instructions, the medical image analysis method being facilitated by execution of the computer-executable instructions and comprising: 
-determining whether a retrieve initiation condition is satisfied, wherein the retrieve initiation condition is at least one of a predetermined period of time elapsed since a previous search or a predetermined amount of data stored since the previous search in a first database in which medical images are stored; 
-in response to determining that the retrieve initiation condition is satisfied, automatically retrieving a medical image satisfying a retrieve condition in the first database and receiving a retrieved image as a first medical image, wherein the retrieve condition includes: 
-a modality information as a first retrieve condition; 
-at least one of a body part information or an organ information as a second retrieve condition; and 
-a threshold number of slices in order to enable enhanced analysis as a third retrieve condition, 
-performing image processing on the first medical image, and extracting at least one first region of interest from the first medical image based on the retrieve condition; 
-extracting a first feature for the first medical image and the at least one first region of interest based on the retrieve condition; 
-quantifying the first feature to generate a first quantified feature; and 
-storing the first quantified feature in a second database in association with the first medical image and the retrieve condition.
	Examiner states submits that the foregoing underlined limitations constitute: a “mental process” because determining if retrieve conditions are satisfied and analyzing images to extract features from it can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A medical image analysis method performed by a server including at least one processor and a memory storing computer-executable instructions, the medical image analysis method being facilitated by execution of the computer-executable instructions (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); spec pg. 8, pg. 20: performed in a manner that program instructions are stored in memory loaded into and performed by a processor of the server) and comprising: 
-determining whether a retrieve initiation condition is satisfied, wherein the retrieve initiation condition is at least one of a predetermined period of time elapsed since a previous search or a predetermined amount of data stored since the previous search in a first database in which medical images are stored; 
-in response to determining that the retrieve initiation condition is satisfied, automatically retrieving a medical image satisfying a retrieve condition (extra-solution activity, see MPEP 2106.05(g)) in the first database (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); spec pg. 20) and receiving a retrieved image as a first medical image, wherein the retrieve condition includes: 
-a modality information as a first retrieve condition; 
-at least one of a body part information or an organ information as a second retrieve condition; and 
-a threshold number of slices in order to enable enhanced analysis as a third retrieve condition (mere field of use limitation, see MPEP 2106.05(h)), 
-performing image processing on the first medical image, and extracting at least one first region of interest from the first medical image based on the retrieve condition; 
-extracting a first feature for the first medical image and the at least one first region of interest based on the retrieve condition; 
-quantifying the first feature to generate a first quantified feature; and 
-storing the first quantified feature in a second database in association with the first medical image and the retrieve condition (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); pg. 9).
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
For these reasons, representative independent claim 10 and analogous independent claim
1 do not recite additional elements that integrate the judicial exception into a practical
application. Accordingly, representative independent claim 10 and analogous independent claim
1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claim 2, 11: The claim specifies generating statistical information about the data set and storing it in the second database, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 3, 12: The claim specifies receiving a new medical image, processing the image, extracting second features, quantifying the features, and comparing the features, which is a mental process.
Claim 4, 13: The claim specifies providing the user with a user menu to add quantitative retrieve condition, determining the quantitate retrieve condition based on the input, and retrieving a medical image based on the retrieve condition, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 5: The claim specifies generating a quantitative retrieve condition and retrieving a medical image satisfying the quantitative retrieve condition, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 6: The claim specifies generating results as a diagnostic report, which is a mental process.
Claim 7: The claim specifies generating label information and generating a fifth medical image by adding label information, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 8: The claim specifies wherein a type of first region of interest, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 9: The claim specifies the retrieve condition, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 1 and 10 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as retrieving a medical image satisfying a retrieve condition e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); performing image processing and extracting region of interest, extracting a first feature, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); storing the first quantified feature, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7 and 11-13, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 4, 13 (providing a user menu to add quantitative retrieve condition), 5 (retrieving a medical image satisfying retrieve condition), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 2, 11 (generating statistical information about a dataset and storing the statistical information), 3, 12 (extracting a second feature and generating results), 6 (generating results), 7 (generating label information and generating a fifth medical image) e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-13
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al. (U.S. Publication No. 2018/0089840).
As per claim 1, Yan teaches a medical image analysis method performed by a server including at least one processor and a memory storing computer-executable instructions, the medical image analysis method being facilitated by execution of the computer-executable instructions and comprising:
-determining whether a retrieve initiation condition is satisfied, wherein the retrieve initiation condition is at least one of a predetermined period of time elapsed since a previous search or a predetermined amount of data stored since the previous search in a first database in which medical images are stored (Yan: para. 23; para. 41; Query images fetched from large image collections to perform search on it.); 
-in response to determining that the retrieve initiation condition is satisfied, automatically retrieving a medical image satisfying a retrieve condition in the first database and receiving a retrieved image as a first medical image, wherein the retrieve condition (Yan: para. 24; para. 32; para. 50; The framework fetches medical images from large image collection similar to the input query image. A workstation with a display renders the image acquired.) includes: 
-a modality information as a first retrieve condition (Yan: para. 50; The query image is the same modality as the reference image.); 
-at least one of a body part information or an organ information as a second retrieve condition (Yan: para. 50-51; The query image contains the anatomical region of interest.); and
-a threshold number of slices in order to enable enhanced analysis as a third retrieve condition (Yan: para. 50-51; para. 41; The query image ), 
-performing image processing on the first medical image, and extracting at least one first region of interest from the first medical image (Yan: para. 44; Applying classifiers to the image to detect portions of the anatomical region of interest.);
-extracting a first feature for the first medical image and the at least one first region of interest based on the retrieve condition (Yan: para. 51; The reference patches are detected based on features detected from the query image specifying the region of interest.);
-quantifying the first feature to generate a first quantified feature (Yan: para. 52; Determine disease probability of the anatomical region of interest extracted from the database builder.); and
-storing the first quantified feature in a second database in association with the first medical image and the retrieve condition (Yan: figure 3b, 360-362; Recording the quantified disease probabilities with the patches.).
As per claim 2, the method of claim 1 is as described.  Yan further teaches further comprising:
-incorporating the first quantified feature into a data set related to the retrieve condition (Yan: para. 38);
-generating statistical information about the data set related to the retrieve condition (Yan: para. 39; The second learning architecture identifies probabilities of disease in the anatomical region of interest.); and
-storing the statistical information in the second database in association with the retrieve condition (Yan: para. 41).
As per claim 3, the method of claim 2 is as described.  Yan further teaches further comprising:
-receiving a new medical image of a patient as a second medical image (Yan: para. 50; Receiving a query image volume.);
-performing image processing on the second medical image, and extracting at least one second region of interest from the second medical image (Yan: para. 50-51; The query image volume contains the anatomical region of interest (i.e. feature).);
-extracting a second feature for the second medical image and the at least one second region of interest;
-quantifying the second feature to generate a second quantified feature (Yan: para. 51); and
-generating results, obtained by comparing the second quantified feature with the statistical information (Yan: para. 52-53; The image retrieval module determines the disease probabilities of the patches.), as a diagnostic report for the second medical image (Yan: para. 56).
As per claim 4, the method of claim 1 is as described.  Yan further teaches further comprising:
-providing a user with a user menu adapted to add a quantitative retrieve condition for the first quantified feature to the retrieve condition (Yan: para. 51; Image query providing user to provide a predetermined distance and direction to the query.);
-determining the quantitative retrieve condition based on the user's input via the user menu (Yan: para. 53; Select the most informative patches above a pre-determined threshold.); and
-retrieving a medical image satisfying the quantitative retrieve condition and the retrieve condition in the first database, and providing a retrieved image to the user as a third medical image (Yan: para. 54; Image retrieval module retrieves the patches more similar to the given patch.).
As per claim 5, the method of claim 3 is as described.  Yan further teaches further comprising:
-generating a quantitative retrieve condition for based on the second quantified feature (Yan: para. 51; Image query providing user to provide a predetermined distance and direction to the query.); and  Examiner states that the invention as a whole does not change whether the quantitative retrieve condition is based on a first or a second feature and therefore Yan teaches the limitation since the system is capable of generating a quantitative retrieve condition.
-retrieving a medical image satisfying the quantitative retrieve condition and the retrieve condition in the first database, and providing a retrieved image to the user as a fourth medical image (Yan: para. 54; Image retrieval module retrieves the patches more similar to the given patch.).
As per claim 6, the method of claim 2 is as described.  Yan further teaches further comprising: generating results, obtained by comparing the first quantified feature with the statistical information, as a diagnostic report for the first medical image (Yan: para. 56; Generating a report presenting disease patterns and/or image appearances within the anatomical region of interest in both the retrieved image volumes and the query image volume.).
As per claim 7, the method of claim 6 is as described.  Yan further teaches further comprising:
-generating label information for the first medical image based on the diagnostic report for the first medical image (Yan: para. 58; figure 5, 510; Generating a diagnostic decision on the report.); and
-generating a fifth medical image by adding the label information to the first medical image (Yan: para. 58; figure 5). 
As per claim 8, the method of claim 1 is as described.  Yan further teaches wherein a type of the at least one first region of interest, a category of the first feature, and an image processing process for the first medical image are determined based on the retrieve condition in advance (Yan: para. 36).
As per claim 9, the method of claim 1 is as described.  Yan further teaches wherein the retrieve condition is predetermined to include at least one of a type and feature of the at least one first region of interest, a category of the first feature, and an image processing process for the first medical image in a common fashion (Yan: para. 50-51).
Claims 10-12 and 13 recite substantially similar limitations as those already addressed in claims 1-3 and 5, and, as such, are rejected for similar reasons as given above.
Response to Arguments
Applicant's arguments filed for claims 1-13 for 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that the claims reflect an improvement to a technical field of analyzing medical images and maintaining a database thereof, and therefore integrate the claimed methods to practical application.  Examiner disagrees.  Examiner while evaluating the specification finds that the disclosure does not provide sufficient details to recognize the improvement the applicant is touting.  The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art, and the Examiner does not recognize the improvement from the claimed invention.  Applicant points to para. 60 of the pg-pub stating that it enables an improved in-depth analysis.  Examiner states that Applicant is stating in the specification a subjective opinion rather than providing objective evidence regarding how the analysis was improved from the claimed invention.  Simply stating that it enables an in-depth analysis is different from actually providing an in-depth analysis.  Applicant further states that para. 55 of the pg-pub states that the amount of data is adjusted more realistically since not all of the data is retrieved.  Examiner fails to see how that improves the claimed invention.  The present specification does not show evidence of saving memory or resources based on adjusting the amount of data retrieved and therefore does not show an improvement in technology or technical field.
Applicant argues that claims 1 and 10 embody inventive concepts that the prior art references do not teach and therefore non-conventional and non-obvious.  Judicial exceptions, including abstract ideas, are still judicial exceptions, despite their novelty, which the Examiner is not saying that the present claims are novel.  For example, Flook and Ultramercial included novel claims that were, nonetheless abstract.  Furthermore, it is the additional elements (i.e. generic computer hardware) that have been identified as performing routine and conventional functions (i.e. receiving data, storing data, displaying data).  Ultramercial v. Hulu (Fed. Cir. 2014) is as follows: “We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete. In any event, any novelty in implementation of the [abstract] idea is a factor to be considered only in the second step of the Alice analysis. . . . [And, the Internet] is a ubiquitous information-transmitting medium, not a novel machine. And adding a computer to otherwise conventional steps does not make an invention patent-eligible. Any transformation from the use of computers or the transfer of content between computers is merely what computers do and does not change the analysis.”
Applicant’s amendments with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive against the rejections in final rejection dated 1/31/2022, however, the new amendments also contain indefinite issues and a proper analysis is provided above. 
Applicant's arguments filed for claims 1-13 under 35 U.S.C. 102 have been fully considered but they are not persuasive.
Applicant argues that Yan does not teach number of slices.  Examiner states that CT scans produce slices of your body and Yan teaches using multiple images for retrieval of a reference image from the database, therefore Yan teaches the limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Larcom et al. – U.S. Patent No. 10,248,759 – Teaches a system for retrieving medical images and generating a report.
Seifert – U.S. Patent No. 9,489,733 – Teaches a query specific medical image search and outputting results based on the query.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626